DISSENTING OPINION.
I express no opinion on the admissibility of parol or extrinsic evidence, not merely to contradict the minutes of this board of supervisors, but to show that they are *Page 845 
of no legal effect for the reason that they were signed by the president of the board after he had lost the power to so do. But if extrinsic evidence is admissible for that purpose, the recital in the minutes of a subsequent meeting of the board relative to whether the minutes of its prior term were signed before the adjournment of that meeting is extrinsic evidence within the meaning of the parol evidence rule, if that rule here applies.
I agree with Judge ROBERDS that if the minutes of this subsequent meeting of the board are to be considered, the recital therein that the minutes of the former meeting were read and approved does not disclose that the former minutes were not signed at the former meeting. The effect of this recital must be limited to its words and should not be enlarged by inferences therefrom that may or may not be in accord with the true facts.